 ZIM TEXTILECORP.269Zim Textile Corp.and District 65, DistributiveWorkers of America.Case 2-CA-13304June 6, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn January6, 1975,Administrative Law JudgeSidney D. Goldberg issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusionsof theAdministrative Law Judgeand to adopt his recommended Order, as modifiedherein.1.The Administrative Law Judge finds thatRespondent violated Section 8(a)(3) and(1)when itdiscriminatorily laid off Nelson Vega. Respondentexcepts.We find merit in this exception.Vega was laidoff on April 11, 1974.Respondentcontends that the layoff resulted from a lack of workat its warehouse.Respondent's supervisor,MartinZell, testified without contradiction that because of areduction in shipments to and from its warehouseRespondent decided in February1974 thatitwouldlay off one of its two warehousemen.It furtherdecided that it would effectuatethe layofffollowingthe receipt of a heavy shipment of towels expected toarrive in the latter part of March and following theheavy work of restacking, rearranging,and repackingmerchandise,etc.,preparatory for its annual Aprilinventory.A comparison of the shipments to andfrom the warehouse establishes that there was adrastic falloff of both receipts and shipments duringthe first 3 months of 1974 as compared to theprevious 3-month period or a comparable 3-monthperiod in 1973.1 Only in Marchwas a largequantityreceivedas a resultof the large shipment cited byRespondent as part of the reason for retaining Vegauntil April.The Administrative Law Judge agrees that Respon-dent had legitimate economicreasonsfor laying offVega as of May 17 but finds that the layoff wasaccelerated because of Vega's known support for theUnion and because the layoff would result in areduction of the unit size to two employees with onlyone of the two known to be a union supporter.2The timing of the discharge, only a week afterRespondent admittedly discharged Vega in violationof 8(a)(3) and (1) and then reinstated him, along withthe other unfair labor practices found herein, doesraise some suspicions as to Respondent's motivation.However, Respondent has presented a full businessjustification for the timing of the discharge. Therecord clearly indicates that a heavy shipment wasreceived inMarch and that Respondent did havework in preparation for the inventory during the first2 weeks in April. Further, the evidence indicates thatthereafter there was not sufficient work for morethanoneman.Under these circumstances, weconclude that the General Counsel has not met hisburden of establishing that the layoff was unlawful.Accordingly, we shall, and hereby do, dismiss thisallegation of the complaint.2.The Administrative Law Judge finds thatRespondent became obligated to bargain with theUnion when Zell questioned two of the three unitemployees and received affirmative statements ofsupport,sinceat that time Respondent knew a clearmajority of the employees wished to have the Unionrepresent them. Respondent contends that it did notengage inthe type of questioning or polling whichraises abargaining obligation. We agree.3On April 4, 1974, Zell received in the mail a letterfrom the Regional Director enclosing a copy of the1The record shows the following for these periods.1973Pounds inCartonsJan.22,550321Feb.13,601198March23,552138Oct.28,022171Nov.17,945173Dec.28,9031281974Pounds inCartonsJan.0119Feb.855100March28,121902The Administrative Law Judge does not set forth the basis upon whichhe chose May 17 as being the earliest date that Respondent had economicjustificationfor laying off Vega.3Unlike his colleagues,Member Fanning would affirm. the Administra-tive Law Judge's finding that Respondent became obligated to bargain withtheUnion when Zell questioned two of the three unit employees andreceived affirmative statements of support.Accordingly,he would adopt theAdministrative Law Judge'sconclusion that Respondent violated Sec8(a)(5) and (1) when it refused to do so.218 NLRB No. 46 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentationpetitionfiledby the Union theprevious day. When employee Israel Colon came towork a few minutes later, Zell confronted him withthe petition and pointed out that the petition hadbeen filed the previous day despite Zell's understand-ing that the two employees (Colon and Vega) hadpromised the matter would be "straightened out"-areference to an earlier discussion Zell had with theemployees with regard to the Union. Zell shouting inanger continued saying the petition made it neces-sary for him to retain an attorney costing "thousandsof dollars." Colon pounded the desk and said hewanted the Union. At this Zell said, "If you want theUnion you are fired." Zell then shouted to employeeVega, "Nelson, do you want the Union?" When Vegaanswered that he did, Zell said, "You are fired too,get out." After consulting with an attorney, Respon-dent reinstated the employees the next day with noloss of pay.4InSullivanElectricCompany,199NLRB 809(1972), the Board held that when an employerunilaterallyundertakes to determine the union'smajority or minority status under conditions of hisown choosing as an alternative to an election theemployer cannot thereafter disclaim the resultssimply because it fords them distasteful. In ouropinion this angry confrontation between Zell andthe employees did not constitute the consideredselection of an alternative to an election contemplat-ed bySullivanElectric.Zell simply engaged in aconfrontationwith the employees. There is noindication that he set out to determine the Union'smajority or minority status. Only one of the threeunit employees was questioned. Another volunteeredhis support for the Union in response to Zell's angrycomments. Clearly, Respondent was not seeking todetermine the Union's majority or minority status bypolling the employees as an alternative to an election.Under these circumstances, we shall not adopt somuch of the Administrative Law Judge's Decision asdirects Respondent to bargain on this basis.3.In the alternative the Administrative LawJudge finds that Respondent's 8(a)(1) and (3) unfairlabor practices require that Respondent be orderedto bargain with the Union.5 We agree.As fully detailed by the Administrative Law Judge,Respondent here unlawfully offered medical, pen-sion,and other benefits to employees on thecondition that they withdraw support from theUnion and coercively interrogated employees con-cerning their support for the Union. Respondentdischarged Colon and Vega, under the conditionsdescribed above, in violation of Section 8(a)(3) and(1).Respondent contends that these discharges donot stand in the way of a free election because, afterconsulting with an attorney, Respondent reinstatedthe employees without any loss in pay. However, aswe have held, the effect of such discharges is not soeasily eradicated.Vernon Devices, Inc.,215 NLRBNo. 62 (1974). An employer's demonstrated willing-ness to employ extreme measures to defeat a unioncannot help but have a lasting and telling effect.Employees will certainly understand and rememberthe harsh treatment visited on them as a result ofasserting their rights and may draw back from againasserting those rights. A free and fair election in thesecircumstances is unlikely.6ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that Respondent,Zim Textile Corp., New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Administrative Law Judge's recom-mended Order as herein modified:1.Delete paragraph 1(a) and reletter the follow-ing paragraphs consecutively.2.Substitute the following for paragraph 2(a):"(a) Upon request, meet and bargain with District65,Distributive Workers of America, as the exclusiverepresentative of all the employees in the appropriatebargainingunit,and, if any understanding isreached, embody it in a signed agreement. Theappropriate unit is:All shipping,, receiving, stock, office clerical,production, and maintenance employees at theNew York premises, exclusive of guards, watch-men, and all supervisors as defined in Section2(11) of the National Labor Relations Act, asamended."3.Delete paragraph 2(b) and reletter the follow-ing paragraphs consecutively.4.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the complaint, as to allallegations not found to be violations of the Act, bedismissed.4Employer admitted that thedischarges violated Sec.8(a)(3) and (1).5N L RB. v. GisselPacking Co., Inc.,395 U.S. 575 (1969).6 For the reasonsstated bythe majority inSteel-Fab Inc.,212 NLRB363 (1974), we do not adoptthe AdministrativeLaw Judge's finding thatRespondent violated Sec.8(aX5) of the Act, but ratherenter the bargainingorder as a remedy forthe serious unfairlaborpracticescommitted byRespondent.Member Fanning agrees that a free and fair election in thesecircumstancesis unlikely. He, forthe reasons set forth in his dissentinSteel-Fab,would find the violationof Sec. 8(aX5) and basethe bargaining orderon that section as well asSec. 8(aX1) ZIM TEXTILE CORP.271APPENDIXDECISIONNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera hearing in which both sides had theopportunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice.The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a repre-sentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notifyour employees that:WE WILL, upon request, bargain collectivelywith said Union as exclusive representative ofsaid employees and, if an agreement is reached,embody it in a signed contract. The appropriateunit is:All shipping, receiving, stock, office clerical,production, and maintenance employees atthis company's New York premises, exclu-sive of guards, watchmen, and all supervi-sorsasdefined in Section 2(11) of theNational Labor Relations Act, as amended.WE WILL NOT make offers of benefit to induceour employees not to engage in concertedactivities;WE WILL NOT coercively interrogatethem concerning their membership in or supportfor the said labor organization, or any other labororganization;WE WILL NOT discharge or prema-turely lay off any employee to discourage theirmembership in the said labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them by the NationalLabor Relations Act, except insofar as member-ship in a labor organization may be requiredpursuant to a collective-bargaining contract notinconsistent with Section 8(a)(3) of said Act.ZIM TEXTILE CORP.STATEMENTOF THE CASESIDNEY D. GOLDBERG, Administrative Law Judge: Inthis case,heard before me in New York, New York, onJuly 10 and 11, 1974, the complaint,' issued pursuant toSection 10(b) of the National Labor Relations Act, asamended (the Act), alleges that Zim Textile Corp.(Respondent), a wholesale dealer in blankets, bedspreads,towels, and linens, had interfered with, restrained, ' andcoerced employees in their self-organizationalactivities bythreats of discharge and promises of benefits; that it haddeprived its employees of pay which was due them,discharged them, and laid off one employee to discouragemembership in District 65, DistributiveWorkers ofAmerica (the Union); and that it had refused to bargainwith the Union as the collective-bargaining representativeof its employees in an appropriate unit although it knewthat the Union had been designated as such representativeby a majority of the employees in the unit.Respondent answered, denying the threats and promisesbut admitting that it had discharged two employees. Theanswer further alleged that the employees were reinstatedwithout loss of pay and that the subsequent layoffof one ofthem was dictated by economic considerations.Withrespect to the question of bargaining, the answer admittedthat the unit set forth in the complaint was, and is,appropriate but it alleged that, although Respondent knewthat two of the three employees in the unit had designatedthe Union as their collective-bargaining representative, itwas entitled to have two elections conducted by the Board;viz,a preliminary test to determine whether the officeclericalemployee should be included, and another todetermine whether the employees in the unit after suchpreliminary election desired the Union as their collective-bargaining representative.The issues raised by the answer came on for trial beforeme as set forth above. All parties were represented. Theywere given an opportunity to adduce evidence, cross-examine witnesses, and argue on the facts and the law. Abrief filed by counsel for Respondent has been considered.For the reasons hereafter set forth in detail, I find thatRespondent interfered with the self-organizational rights ofitsemployees and discharged Israel Colon and NelsonVega on April 4, 1974, to discourage their membership intheUnion. The subsequent layoff of Vega, althoughjustified at a later date by business considerations, wasaccelerated to discourage his membership in the Unionand to prevent him from voting in the representationproceeding then pending. I find, however, that Respon-dent's' refusal to pay Colon and"Vega for Good Friday didnot violate', the Act because it has not been established thatthey were entitled to pay for that day. With respect to theallegationsof refusalto bargain, I find that the stated unitis an appropriate one, and that Respondent is not entitledto a 'separateelectionto determine whether the officeclerical employee desires to be included in the unit. I find1Issued June6, 1974,on a chargefiledMay 6and an amended chargefiledMay 10, 1974. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Respondent, by its unfair labor practices, has madeimpossible the holding of a fair election, and I further findthat, because Respondent determined, by a method of itsown choice,, i.e., a direct poll, that a majority of theemployees in the unit had designated the Union as theircollective-bargaining representative, Respondent is obligat-ed to bargain with it.Upon the entire record herein,2 including designatedportions of the record in the representation proceedinginvolving Respondent and the Union (Case 2-RC-16475),and considering the demeanor of the witnesses whiletestifying, I make the following:FINDINGS OF FACT1.The partiesZim Textile Corp., a New York corporation, is whollyowned by Morris Zimbach, who is its president. It isengaged in selling towels and bed linens to retailers in theNew York City metropolitan area. It admits that itannually imports into New York goods valued at morethan $50,000 and that it is an employer engaged incommerce. I so find.The Union is a labor organization.2.BackgroundAfter several years at another location in New York, Zimmoved, in 1971, to 6 East 32nd Street in Manhattan whereit occupies about 7,000 square feet on an upper floor. Partof this area consists of an entry and three offices; thebalance is warehouse space. Although Zimbach is the soleowner of Respondent, he is about 70 years old and hasbeen reducing his personal activity. At the time of theevents herein, he was devoting only about 20 or30 percentof his time to the business, half inside the premises and halfon the outside. His two, sons-in-law, Martin Zell andJerome Mockson, are in direct charge of its operations;Mockson devotes his entire time to selling and Zellsupervises the work of the-office and the warehouse.The merchandise Respondent sells is purchased directlyfrom the mills. Its principal supplier is Cannon Mills, fromwhich it makes about 90 percent of its purchases, two-thirdsof these purchases consisting of sheets and thebalance of towels. About 6 percent of its purchases areblankets from Fieldcrest and the remainder of its goods,mostly bedspreads, is obtained from Burlington Mills andGeorgia Mills. Only a small part of the goods purchasedand resold by Respondent passes through its physicalpossession at the New York City premises. The Mills holdmost of the merchandise in their own warehouses, althoughtitlehas passed to Respondent, where they are subject toRespondent's directions for shipping directly to Respon-dent's customers. However, when the mill warehouses areshort of storage space, they,may ask Respondent to takephysical possession of part of its stored inventory. Most ofthemerchandise brought to the New York premisesconsistsof small or special purchases, or goods which2Typographicalerrors inthe transcript of proceedings have beencorrectedby order dated December 27, 1974.Respondent desires either to store temporarily or to repackfor shipping to customers.Martin Zell, who acted for Respondent in the eventsleading to this litigation, became employed in 1970. At thattime, there was only one regular employee working in thestoragearea of the premises but there was anotherwarehouseman who was employed whenever needed. Theregular employee left in 1971; he was succeeded early in1972 by a man named Fred Rosado. In March 1973,Rosado recommended Israel Colon as a second ware-houseman and he was hired. Rosado was discharged inSeptember 1973, and on October 22, 1973, Nelson Vegawas hired.Prior to October 1972 Respondent had no officeemployee; Zell did whatever was necessary and Respon-dent'saccountantmade periodic visits to keep thenecessary records. Since that time, Respondent has had anoffice employee to keep the records and type bills andletters.Zell has continued to handle the payroll, preparingthe checks for signature by Zimbach.3.Outline of eventsIn November or December 1973, Colon's wife becameenrolled in a training program and she and their childrenlost their eligibility for public medical assistance. Colontold Zell about the development and asked whether somesortof medical insurance could be given to him inconnectionwithhisemployment.Colon's testimonyconflictswith that of Zell concerning the details of theirconversation, but there is no dispute that Colon made therequest and Zell was unable to grant it at that time.Colon and Vega signed applications for membership intheUnion on February 7, 1974. On March 28, RalphPassman and Edward Pagan, two organizers for the Union,visited Respondent's premises and spoke with Zell, tellinghim that the Union represented the Company's employ-ees.3 Zell said that the president of the Company was notthere and, according to Zell, Passman said, as he left, "I seethat we are going to have to file."Shortly after the visit of the union organizers, Zell askedColon for an explanation of that visit and Colon said thathe and Vega wanted the medical and other benefits thatcould be obtained through the Union. Zell made some sortof substitute offer and asked that Colon discuss it at homethat night and with, Vega the next day. Colon promised todo so and admitted that he said: "If I have these things, Idon't need the Union." The following day, Colon and Vegatalked with each other about Zell's offer and, at lunchtime,they went down to the Union office. It is clear that Zellbelieved that their purpose was to withdraw their applica-tions for representation and to have the Union withholdthe filingmentioned by Passman the previous day. Hetestified that Colon said, on his return, "Don't worry, it istaken care of."On Monday, April 1, Zell testified, he looked in vain fora letter from the Union disclaiming any interest in theemployees; he asked Colon about it, and Colon evadedanswering.Zellcalled the union office and reached3The conflicts in testimony concerning the specific statements byPassman are discussed hereafter. ZIM TEXTILE CORP.273Passman;he then had Colon and Vega pickup telephoneextensions in other parts of the premises and he askedPassman why the expected letter had not been received.Passman answered that it was too late to stop the filing4and that, if the employees did not want union representa-tion,theycould vote "no."On Thursdaymorning,April 4,Zell received, in themorning mail,a letter from the Regional Director of theBoard,enclosinga copy ofthe representation petition filedby theUnion on April 3.The petition describes the unit as:"Included-shipping-receiving-stock - office-production& maintenance;Excluded-supervisors underthe Act andguards." It states that there are three employees in the unitand that"Request for recognition as Bargaining Repre-sentativewas made on April 3, 1974 and Employerdeclined recognition on or about March 27,1974." Zelltelephoned the Board'sRegionalOfficeand spoke withRegionalDirectorDanielson.The Regional Directordeclined to give himany advicebut noted that the matterwas "complicated"and suggested that, "before getting intoany problems,"he consult an attorney.Vega reported for workfirst thatmorning and went tothe lavatory to change his clothes.When Colon came in afew minutes later,Zell showed him the documents he hadreceived and pointed out that the petition had been filedthe previous day despite his understanding that the twoemployeeshad promised that the matter would be"straightened out." Zell continuedby sayingthat this madeitnecessary for him to retain an attorney at the cost of"thousands of dollars." Zell was shouting in anger andColon,his temper also rising,pounded the desk and said hewanted the Union.At this,Zell said:"If you want theUnion you are fired!"Zell then shouted to Vega, who wasstill in the lavatory, "Nelson,do you want the Union?"When Vega answered thathe did,Zell said: "You are fired,too; get out!"The two men pointed out to Zell that theywere not quitting but being discharged,and they went tothe union office to report,the development to Passman.Later that morning,Passman and Pagan returned toRespondent's office with Colon andVega.Passman askedZell to reinstateColonand Vega;Zell answered that thematter was out of his hands and that the union representa-tives would have to speak with his attorney.Zell also saidthathewould see them"before the Labor Board."Passman noted that Respondent's conduct was an unfairlabor practice and the discharged employees,together withthe union representatives, left.That afternoon Respondent consulted counsel and Zelltelephoned Passman to say that he had reconsidered andwould reinstateColonand Vega. Pagan communicatedwith them,they went back to Respondent's premises thenext morning and returned to 'work. Their paychecks forthat week contained their full weekly pay.The Friday of the following week,April 12,was GoodFriday.On Thursdaymorning,Colon and Vega told Zellthat,because of their religious beliefs,theywould like to beoff on GoodFriday.Zell answered that they could havethe day off but would not be paid for it.There was nofurther conversation between Zell and the employees onthe subject 5aEPassman testified that this conversation occurred on April 3.Shortly after 5 p.m. on that same day, Thursday, April11, Zell told Vega that work was slow and he would have tobe laid off.Zell alsosaid that, "as soon as thingspick up,"he would recall him and asked Vega for his new addressand phone number. Respondent has not recalled Vega andhas not hired a replacement for him. At the time of thetrial,Colon was still in Respondent's employ.The hearing on the Union's petition for election was heldon April 17, 1974. Respondent was represented by counseland Passman represented the Union. The Union contend-ed that an appropriate unit consisted of the two employeesin shipping,receiving,and stock maintenance,and the onein the office. Respondent agreed that the appropriate unitconsisted of the warehouse and office employees butclaimed that there were only two employees because thethird one, who had been laid off the previous week, "wasnot temporarily laid off as that term is understood."Respondent's sole witness was Zell.His testimony in thatproceeding has been incorporated, by stipulation, in thiscase.Zell's testimony was entirely concerned with Respon-dent's economicjustification for laying off Vega for thepurpose of showing that there was little or no probability ofhis being recalled. The Regional Director's Decision andDirection of Election, issued April 26, 1974, found that:a unit appropriate for the purposes of collectivebargaining ... [consists of] ... all shipping,receiving,stock,officeclerical,production and maintenanceemployees employed by the Employerand it notes that the Employer was in agreement that thisunit, the one sought by the Union, was appropriate. TheRegional Director further found that Vega "does not havea reasonable expectancy of reemployment" and that hewould not, therefore,, be entitled to vote.On June 4, the Union requested withdrawal of itspetition in the representation proceeding; on June 6 thecomplaint herein was issued and on June 7 the RegionalDirector,citing the issuance of the complaint and notingthat it included allegations of unlawful refusal to bargainwhich, if proved, would preclude the existence of aquestion concerning representation, permitted the with-drawal of the petition., His order alsovacated the Decisionand Direction of Election.4.Contentions of the partiesThe General Counsel contends that, when the Uniondemanded recognition on March 28, it had cards from twoof the three employees in the specified unit;that Respon-dentmade offers of benefit to the two warehouseemployees, immediately thereafter, to undermine theirsupport for the Union; that when it received a copy of therepresentation petition filed by the Union,' it polled theseemployees and discharged them for their adherence to theUnion. Although Respondent reinstated the employees thefollowing day and theylost no wagesbecause of theirtemporary layoff,, he contends that this was a clearviolation of Section 8(aX3) and (1) of the Act. The GeneralCounsel further contends that Respondent's conduct inlaying off Nelson Vega on April1 f was at leastin part to5Neither Colon nor Vega worked on Friday and neither was paid for it. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscourage membership in the Union and to dissipate theUnion'smajority support. He also contends that it hadbeen Respondent's practice, since 1972, to pay its employ-ees:for Good Friday without requiring them to work thatday and that its refusal to pay Colon and Vega for GoodFriday in 1974 constituted additional discrimination todiscourage their membership in the Union.These unfair labor practices, the General Counselcontends, are so pervasive as to make impossible theholding of a fair election and that, for this reason, abargaining order shouldissue.He also contends thatRespondent, by polling two of the three employees onApril 4 and finding them in support of the Union, is boundby its own choice of method for determining their desiresconcerningrepresentation and that it should be required torecognizethe Union. 'Respondent concedes that its discharge of Colon andVega on April 4 was in violation of Section 8(a)(3) of theAct but contends that its conduct in promptly reinstatingthem and paying them for the interval of separationneutralizesthe union animus of its conduct. It furthercontends it did not otherwise interfere with, restrain, orcoerce employees and that the layoff of Vega on April I 1was dictated solely by the decline in work for him to do. Itargues that it is entitled to require that the Union becertified before recognition as the representative of theremainingemployees and that the office clerical employeeshould be afforded an opportunity to choose whether shewishes to be included in the bargaining unit.5.Discussion and conclusionsa.Predemand activityColon, who was the moving force behind the unionactivity, testified that it was in November or December1973 that he spoke with Zell and told hun of his concernabout obtaining medical insurance because his wife losther eligibility for publicassistanceformedical care. Healso testified that, when he asked Zell for some kind ofmedical insurancethrough his employment, Zell answeredthat he would try to get him into Respondent's medicalplan on the next occasion when entry was possible but thathe would have to speak with Zimbach and Zimbach mightnot go for it. Colon testified that he then said that he wouldgo to the Union and Zell replied that Zimbach would"throw them into the street." Colon also testified thatsubsequently, although he had not made any contact withthe Union, he told Zell that he had and that Zell said: "Idon't care, but if the old man [Zimbach] finds out, he willfireyou."Vega corroborated Colon to the extent oftestifying that Colon asked Zell for additional benefits andthatZell'spromises never resulted in any changes.6 Zell testified that Passman's specific wordswere "Your boys signed upfor our union and we would like to speak to the presidentof the company."Whether his use of theword "boys"was designedto affectthe compositionof the unit need not be determined since Respondent several timesconcededthata unit consistingof all the employees was an appropriate one.9Respondent doesnot directly attack the validity of the Union'sdemand or base its refusalon any uncertaintyconcerning the employees forwhom the Union was requesting recognition. Its brief, however,states thatthe demand was made"only"in the petition and that Passmanconcededthat the petition was the only occasion on which he specified the unitZell conceded that Colon had spoken with him aboutobtaining medical insurance, but he testified that there wasnever any mention of a union; that he promised to haveColon included in the medical plan when it was next openfor that purpose but denied that he had ever mentioned aunion and he denied that he had said anything aboutanyone being fired for joining a union.I am not persuaded that there was any mention of theUnion until the visit of Passman and Pagan on March 28.Zell testified that he didn't get along with his father-in-lawand that he didn't "give a dam" about the business. Histestimony concerning his friction with Zimbach and hiscomplete absence from Respondent's premises betweenJanuary 10 and 21 was corroborated by Colon. According-ly, I do not find it proved that Respondent, in Novemberor December 1973, interfered with, restrained, or coercedits employees in their concerted activities.b.The demandZell and the employees testified that Passman and Paganfirst visited Respondent's premises some time before themiddle of March. Both Colon and Zell testified that onthat visit Passman said that the Union represented theemployees 6 and wanted to speak to the president of thecompany. Zell answered that he was away and Passmanleft his card, requesting that the president get in touch withhim. Zell testified that he put the card on Zimbach's deskbut that, since he was not on speaking terms with hisfather-in-law,he assumed that Mockson delivered themessage.On March 28, Passman and Pagan again visitedRespondent'spremises;again he was told that theresponsible officer was away for the week. It was on thisoccasion, according to the testimony of Zell, that Passmanmade the statement "I see that we are going to have tofile."While Passman did not recall what he said on thisoccasion and did not even recall that he visited Respon-dent's premisestwice, Zell's testimony that there were twovisits isconfirmed, inferentially, by Vega, and Colonconfirmed Zell's testimony concerningPassman's initialvisit. I find that the union officials visited Respondent'spremises about March 15 and, again, on March 28, andthat, on the second visit,Passman madesome reference tofiling.On April 4, Zell received the copy of the petition filed bythe Union. As set forth above, it designated the unit as one,including both the warehouse and office clerical employ-ees, a totalof three. As of that date, therefore, Respondentwas made aware that the Union sought recognition for allthree of Respondent's employees.7sought. It does not appear what argument Respondent is making on thispoint;between Passman's conversations with Zell,which I find constituteda director clearlyinferentialmessagethat the Uniondesiredto bargain onbehalfof the employees,and the petition setting forth the unit, received onthe morningof April 4,Respondent had received an adequate demand. Nospecial words are necessaryin conveying such demand; it is sufficient thatthe employerknow that it is being askedto bargain and the group ofemployeesfor whomsuch bargaining is sought.(See BensonWholesaleCompany, Inc.,164 NLRB 536, 551 (1967);AdamsBookCompany,Inc,203NLRB 761 (1973)) 1 findthat,as of the receipt of thecopyof the petition in ZIM TEXTILE CORP.275c.Post-demand interferenceImmediately after the union agents left Respondent'soffice on March 28, as set forth above, Zell presented aproposition toColon to persuade him and Vega towithdraw their designations of the Union as their bargain-ing representative.Respondent's brief sets forth Zell'sstatementindetail,including the fact that Zell, afterdescribing his proposal to Colon, suggested that Colondiscussitwith his wife and with Vega and, "if they decidedthey didn't want a Union, to go down to the Union and tellthem so." It also points out that Colon's testimonyconfirms that of Zell.While the complaint, as issued and served, did not allegethat this offer interfered with, restrained, and coerced theemployees, the General Counsel, at the conclusion of thetestimony,moved that it be amended to include thatallegation.Respondent objected, but was unable to statehow it would be prejudiced by the amendment. Decisionwas reservedand Respondent was invited to argue thequestionin itspost-trial brief. In its brief, Respondent'sonly contention on this point is that the evidence does notsupport the allegation which the General Counsel wouldincorporate by his proposed amendment.The subject matter of the proposed amendment is closelyrelated to the other conduct alleged in the complaint asunfair labor practices; it is alleged to have been committedby the same supervisor; it was fully litigated andRespondent has not shown that it would be prejudiced inanyway by the granting of the motion. I fmd that thematter was fully litigated and that the ends of justice wouldbe served by' granting the motion. Accordingly the motionof the General Counsel is granted and the complaint isamended as requested.8The facts concerning Zell's offer of medical and pensionbenefits to Colon and Vega are undisputed. Zell's owntestimony shows that he made these promises as an expressalternative to the benefits that the employees could obtainthrough the Union and that he conditioned the granting ofthem on the employees' repudiation of their support for theUnion. This conduct, I fmd, constituted interference,restraint,and coercion by Respondent and it therebyviolated Section 8(a)(1) of the Act.The additional pressure by Zell to coerce Colon andVega into repudiating their support for the Union, asevidenced by his request that they go to the union office forthe morningon April 4, 1974,Respondentwas adequately informed of theUnion's desire and that the demandwas effective.8Omark-CCI, Inc.,208 NLRB 469 (1974).9No reference is made in Respondent'sbrief to its conduct of this pollwithout the safeguards requiredby theBoard's decision inStruksnesConstructionCo., Inc.,165 NLRB 1062 (1967). The factsare undisputed andI find that, bythis conduct, Respondent committedan unfair labor practiceviolative ofSee. 8(a)(1) of the Act.(Crow Inc.,206 NLRB 439 (1973).)ibRespondent's counsel,citingJ.Levine Textile Inc,173 NLRB 837(1968), relies upon Zell's"naivete and inexperience in union representationmatter" to excuse his conduct.In the casecited, however,the issue was theemployer'sgood faith in refusing to recognize the union.Zell's conducthereinexhibitedviolentand uninhibited animus to the exercise byRespondent's employeesof their rightsguaranteed by law.u Several times during the representation proceeding Respondentconceded that all of its employees constitute an appropriate bargaining unit.The, allegation,pn the complaintthat all theemployees constitute anappropriateunit was not deniedby theanswer,although an attempt wasthat purpose on March 29, and his effort on April 1, by thetelephone call to the Union, with Colon and Vega onseparate telephone extensions, to compel them to withdrawtheir support, are not alleged as separate unfair laborpractices and, therefore, no findings are made concerningZell's conduct on those occasions.d.Respondent's poll and dischargeof Vega andColonThe facts set forth above concerning Zell's questioning ofColon and Vega on the morning of April 4 are not disputedand his discharge of both of them was expressly basedupon their support for the Union. To be explored at thispoint are the conclusions to be drawn from Zell's conduct.Respondent concedes that, by Zell's actions, it violatedSection 8(a)(3) of the Act,9 but it argues that its promptcorrectiveaction in reinstatingthe two employees on thefollowing day and its payment to them of their full wageswithout deduction for the interim period effectively remedyits unlawful conduct. This argument is acceptable only tothe, extent that it obviates the necessity for an orderdirecting reinstatement and providing reimbursement forthat particular period. The manifestation of Respondent'sunion animus and this demonstration of the lengths towhich it would go in giving effect to thatanimushave notbeen expunged.10In addition to this manifestation of union animus,Respondent's conduct in this incident brought aboutanother result. Zell, when he questioned Colon and Vegaconcerning their support for the Union, had been informedby the petition that the Union sought recognition for a unitcontaining all three of Respondent's employees. When,therefore, he questioned two of these three employees andfound them to be in support of the Union, he knew that aclearmajority of the employees" wished to have theUnion represent them. Since the determination of employ-ees'wishes concerning union representation is, in essence,the principal function of the Board's electoral process, itfollows that, when that function has been carried out in amanner chosenby the employer for that purpose and theemployees are shown to favor representation, the employ-er'sobligation to bargain with the union has beeneffectively established notwithstanding its dissatisfactionwith the result.12 The fact that there was pending a Boardmade during the hearing to withdraw the admission.At the end of thehearingRespondent conceded that all of its employees constitute anappropriate unit and, finally, Respondent's counsel,in his brief, makes thesame concession, coupling it with the argument that an election should stillbe held in that unit,with the office clerical employee given an opportunityto express her wishes about being included.I find that the unit set forth inthe complaint, consisting of all of Respondent's employees,with thestatutory exceptions,constitutes a unit appropriate for collective bargaining.E2Schrieber Freight Lines, Inc,204 NLRB 1162(1973);Sullivan ElectricCo., 199 NLRB 809 (1972). See also:N.LRB. v. Gissel Packing Co.,395U.S. 575, 595-598 (1969).Nothing in the decision of the Supreme Court inLinden Lumber Division,Summer & Co.v.N.L.RB.419 U.S. 301(1974),affects this conclusion. In fn.10 of its opinion,the Court wrote:We do not reach the question whether the same result obtains if theemployer breaches its agreement to permit majority status to bedetermined by means other than a Board election.SeeSnow & Sons,(Continued) 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding for that same purpose doesnot, asRespondentcontends, make this principle inapplicable.13 Accordingly,I find that, on April 4, 1974, Respondent became obligatedto bargainwith the Union as the collective-bargainingrepresentative of its employees and that its refusal to do soviolates Section8(a)(5) of the Act 14e.Thelayoff of VegaHere,again,there is no dispute concerning the facts:Vega was told that he was being laid off because of theslowdown in Respondent's business and that he would berecalled if business picked up.Zell testified that the determination to reduce thenumber of warehousemen from two to one was made inJanuary,but that,since it was known that a large shipmentwould arrive in late March,Vega was kept on pending itsreceipt.The two"piggy-back"trailers,containing 473cartons weighing 28,121 pounds,did arrive on March 26and were unloaded on that day and on March27.Zelltestified that,with the completion of the warehouse workon this shipment,itwas decided to lay off Vega on April12, the date being advanced to April 11 due to Vega'sstatement that he would not work on April 12 because itwas Good Friday.The conduct of Respondent towards its employees Colonand Vega,in the context of their adherence to the Union,has been found violative of the Act in several respects. Allof these violations,moreover,disclose a strong unionanimus,and the language used by Zell in discussing hisattitude toward those activities even on the witness standwas highly antagonistic.In addition to Respondent's strong antagonism to itsemployees'adherence to the Union,as shown by the unfairlabor practices found above,it is to be noted that duringthis same period,the second week in April,a critical stepoccurred in the progress of the representation proceeding.According to the record of that proceeding,of whichofficial notice is taken,on April 10 Respondent receivedthe notice that a hearing would be held on April 17.Respondent then had competent legal counsel and theinference is inescapable that it had been advised that theholding of an election would follow shortly thereafter.Zell's testimony at the representation hearing was intro-duced in this case and it shows that such testimony wasdevoted,in large measure, to proving that Vega had very134 NLRB 709 (1961), enfd. 308 F.2d 687 (C.A. 9, 1962).The method used in this case to determine the employees' wishes waschosen unilaterally by Respondentand acquiesced in by the employees.Accordingly,as far as Respondent is concerned,the test ofvoluntaryagreement was met, and its refusalto abide by the resultthereof constitutesa breach of that imposed agreement.13Soil MechanicsCorporation,200 NLRB 544 (1972).14Respondent's contentionthat the officeclericalemployee should begiven an opportunity to express her wishes concerningher inclusion in theunit-the so-calledGlobedetermination(GlobeMachine andStamping Co., 3NLRB 294(1937))-mustbe rejected for several reasons. Inthe first place,there is no pending representation proceedingto which it could be appliedsince the proceeding involving Respondent was withdrawnby the Unionupon the issuanceof the complaintherein. Second:the separate pollingprocedurecan be appliedonly to situationsin which thefringe or residualemployees constitute a separate craft(Walt Disney World Co.,215 NLRBNo. 89(1974)) and wherethey would,by themselves or in combination withother employees,constitute a separateappropriateunit (See:Nationallittle likelihood of reinstatement and should not, therefore,be eligible to vote. Since there is no evidence in this casethat the office clerical employee had signed an authoriza-tion card for the Union or expressed any interest in it, it isa fair inference that Respondent believed that she wouldnot vote for it. With Colon, who was likely to vote for theUnion, as the only other employee, Respondent wouldhave good reason to expect the election to result in a tievote of 1 to 1-insufficient to constitute a majority for theUnion.The recentness and severity of Respondent's unlawfulantiunion conduct would justify an inference that its layoffof Vega under the circumstances described was to dissipatethe Union's support. I would have no hesitation in drawingthat inference and fording that the layoff of Vega wasdiscriminatory except that Respondent has pleaded, as adefense to the relevant allegation of the complaint, that thelayoff was justified by economicconsiderations.In support of this defense, Respondent has introducedseveral summaries of its business activities showing theamount of merchandise moving into and out of itswarehouse.15The relevant part of the summary of goods received intoRespondent's New York warehouse shows that the lastlarge shipment received in 1973 consisted of 285 cartons oftowelsweighing 28,259 pounds and that it arrived onDecember 3 and 4. Thereafter, Respondent received onlytwo small shipments-one of 9 cartons weighing 644pounds on December 10, 1973, and one of 13 cartons oftowels weighing 855 pounds on February 12, 1974-priorto the large shipment of 473 cartons (all but 15 beingtowels) weighing 28,121 pounds which arrived on March 26and 27. During this interval Vega was kept on the payroll.After Vega was laid off, Respondent received 63 cartonsweighing 4,544 pounds on April 25; 26 cartons weighing1,872 pounds on May 24; and 417 cartons weighing 15,198pounds on June 11. Moreover, a summary of cartonsshipped out of the warehouse shows that, although thenumber shipped between April and November 1973 rangedfrom 171 to 260, there were only 126 shipped in December,119 in January, 100 in February, and 90 in March. In Aprilthe figure rose to 113, but at least 75 of those, were sent outafterVega's discharge. In May and June, the numbers ofcartons shipped out were only 50 and 38, respectively.BroadcastingCompany, Inc,202 NLRB 396 (1973);Syracuse University,204NLRB 641 (1973))In addition to the fact that the single employee inquestion is an office clerical employee and practically by definition not aseparate craft, her position as the sole employee being designated for suchtreatment precludesher being appropriateas a separateunit.Third:Respondent has conceded herein that a unit of all its employees isappropriate.Fourth:there is no showing that the interests of the clericalemployee differ from those of the other employees. Finally, the separationof the office clerical employee from the other employee would, asRespondent recognizes, reduce the remaining unit to one employee andthereby frustrate the right of self-organization by Respondent's employeesafter the designation of the Union as their collective-bargaining representa-tive by a majority of those employed at the time of that designation.15The principal summary, showing goods received in the New Yorkwarehouse during the year 1973 and for the elapsed portion of the year1974, was submitted pursuant to stipulation after the close of the trial. TheGeneral Counsel elected not to file a post-trial brief and, therefore,none ofthis data is controverted. ZIM TEXTILE CORP.277These figures show that, despite the tremendous drop incartons received between December 4 and March 27 andthe notable drop in cartons shipped during that sameperiod,Respondent found no economic necessity forlaying off the junior warehouseman.Moreover, Zelltestified that during prior intervals between large ship-mentsRespondent did not lay off the second warehouseemployee but found work for him cleaning the premisesand straightening up the stock. After the advent of unionactivity,however, and despite the expected arrival, onApril 25, of a substantial shipment, as well as an increase inoutboundshipmentsover the rate for the preceding 3months,16 Respondent determined that "business condi-tions" dictated the layoff of Vega.The data and testimony of Respondent do indicate, asRespondentargues,that there was a substantial falloff inthe amount of merchandisepassingthrough its New Yorkwarehouse. Zell testified, however, that while in 1973 about15 percent of Respondent's merchandise passed through itsNew York warehouse, for the portion of 1974 prior to thetimeof the hearing, that percentage had been reduced to 5to 7 percent. The record also shows that Respondent has atleast somemeasure of control over the proportion of itsmerchandisethat passes through its New York warehouse.Upon all the foregoing, I find that Respondent has failedto establisha businessreason for the layoff of Vega onApril 11. It has shown a diminution of its warehouseoperation during the first half of 1974 as compared withthe first half of 1973 but, considering its retention of Vegaduring the slack period between December 3, 1973, andMarch 26, 1974, before Respondent became aware ofunion activity, I find that the falloff in Respondent'sbusinesswouldnot, absentVega's union activity and theapproaching representation election, have resulted in hislayoff until Friday, May 17, at the earliest.Accordingly,Vega's discharge 1 month prior to itseconomicjustification therefor constituted discriminationtodiscouragemembership in the Union and violatedSection 8(a)(3) and (1) of the Act.f.The Good Friday payThe complaint alleges that it had been Respondent'spractice to grant Good Friday as a paid holiday but that,for Good Friday on April 12, 1974, it altered that practicebecause its employees had joined or assisted the Union.In support of this allegation, Colon testified that he wason Respondent's payroll during the week ending April 20,1973, which was Good Friday; that he did not work onGood Friday but was paid for the day. Testimony on thismatter was also given by Fred Rosado, who worked inRespondent's New York warehouse from March 1972 toSeptember 1973.His employment covered the GoodFridays which occurred on March 31, 1972, and April 20,1973, and he testified that he was paid for both daysalthough he did not work on either one.Zelldisputed the testimony of Colon and Rosado,testifying that they were permitted, if they wished, to stayaway from work on Good Fridays but they were not paidfor the day if they did not work.Respondent produced the checks for the wages of itswarehouse employees for the weeks containing GoodFriday in 1971, 1972, 1973, and 1974. According to Zell'suncontradicted testimony, Respondent's method of payingitswarehouse employees was for him to prepare the checksand for Zimbach to sign them; the checks were thenpresented to the individual employees who endorsed themin blank; the endorsed checks were then taken to the bankby Zimbach, Zell, or Mockson, who also endorsed them inblank and cashed them; they then returned to Respon-dent'spremisesand gave the cash to the individualemployees.On some occasions,Zell testified, Zimbach hadsufficient cash in hispossessionto pay the employees theamounts of their checks and he would use that cashwithout going to the bank the same day but he wouldreimburse himself for the cash so paid out by cashing theendorsed checks a few days later. The checks to Rosado forthe week ending March 31, 1972, which was Good Friday;the checks to Rosado and Colon in 1973 for the weekcontaining Good Friday and for the following week; andthe checks to Colon and Vega for the week ending onGood Friday, April 12, 1974, all reflect this practice. Inaddition to the writtenendorsementsdescribed, each ofthese checks bears the imprint of the teller's date-and-identification stamp and of the "PAID" stamp used by thebank to indicate payment of the amount of the check outof the depositor's account.17In 1971, Good Friday fell on April 9; Respondent'swarehouse employees at the timewere namedAlbert Burchand Norman Harrison; the checks to each of them weredated April 9; they were endorsed only by the payees; theteller's stamp'is dated April 9; and the "PAID" stamp (atthis time a perforationwas used) is also dated April 9.Harrison's check has, in the ruled box, figures showing$6.50 subtracted from $60, and a remainder of $53.50; butthere is no explanation of these figures.Neither Burch norHarrison testified; Zell testified that Respondent kept norecord of the days worked byits employeesor the details oftheir wages.18For 1972 there is only the checkto Rosado.This check,in the sum of $135.30, is dated March 31, which was GoodFriday, and it bearsthe endorsementsof Rosado andMockson. Rosado testified that he received the moneyrepresentedby this check the day before Good Friday, i.e.,on March 30.1916Respondent could anticipate sucharrivals severalmonths in advance,as indicatedby Zell's testimonythat management knew, inJanuary, thatthere would be a large shipment receivedabout March 24. The situationwith respect to outbound shipmentsmay havebeen based upon otherfactors, but it is fair to infer that Respondent could anticipate their necessitysubstantiallybefore theiroccurrence.17Thedescription of these mechanical markings is made on thebasis ofjudicial notice.8Wigmore Evidence§2580(3d ed.1940). "Judges are notnecessarily to be ignorantin Court of what everybody else, and theythemselves out of court,are familiar with."(Lumley v Gye,2 El.&Bl. 266(1853).) There is nothing in the record that could be interpreted as disputingthe description of the markingsludicially noticed.18He testified that the check stub of each paycheck shows thedeductions from total earnings,but these stubs were not produced.19Rosado testified that, when he started working for Respondent inMarch1972,he received$110 per week;that after 2 weeks he was raised to$120; and that he subsequently received raises to $135 and$140.When histotal pay was $135, he testified,he received $114 net,and when it was $140,(Continued) 278DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel contends that the "PAID" stampon this check, dated March 30, 1972, corroboratesRosado's testimony that he received the check on March30. The principal weakness in this contention is that theteller'sdate stamp is March 31 and it is impossible toexplain how the bank could stamp the check "PAID" theday before, according to the teller's stamp, it was received.The only possible explanation is that, through someunusual inadvertence, the date on the bank's"PAID"stamp was not changed and the actual date of paymentwas March 31. Although Zell testified that no check wasever dated ahead, I do not accept his testimony as againstthat of Rosado that he received his pay the day beforeGood Friday and that he did not work on that day. It ispossible that Zimbach had cash on hand adequate to giveRosado his money on Thursday and he could havereimbursed himself through the cashing of the endorsedcheck on Good Friday. Even if Rosada did receive his payon Thursday and did not work on Friday, this is not proofthat he was paid for Good Friday. The amount of thecheck is not explained by Rosado's testimony regarding theamounts of his usual net pay and, accordingly, noinference can be drawn from the check.The 1973 checks to Rosado and Colon for the weekending on Good Friday, April 20, are, for Rosado $114.45and, for Colon $82.48. Rosado's check, according to histestimony, represents his full net weekly pay at the grosswage of $135. Colon did not testify to the amount of hisfullweekly wage at that time in 1973. Zell testified thatthese checks represent the amounts of a full week's work byeach of these employees, although each of them wasentitled to only 4 days' pay, but this is only because theyasked for a full week's wages to use for the coming holiday,and it was agreed that the extra day's pay so includedwould be deducted from their checks for the followingweek. The checks for the wages of the employees for thefollowing week both have written, in the accounting box:"LESS GOOD FRIDAY PREVIOUS WEEK"; Rosado's check isfor $93.66 and Colon's check is for $74.67. Both checks areendorsed by the payees and by Zimbach, and were cashedon Friday, April 27. Rosado testified that he refused to signthis check and that he put the check and the money 20 backon the office clerk's desk. He testified that he told Zell theamount was wrong but that Zell said that was all Rosadowould get; that they started shouting at each other untilZimbach took him, Rosado, aside, gave him the money heclaimed was due him, and asked him to be quiet. Rosadotestified that Colon did not join in the argument because"He had nothing to do with it. That was just me and Marty[Zell]."He also testified that he did not hear Colon sayanything to either Zell or Zimbach on this subject andColon did not testify that he did. Zell admitted that he hada dispute with Rosado over the Good Friday deduction,but he denied that he heard Zimbach intervene or that hesaw Zimbach give Rosado the extra money.The 1974 checks to Colon and Vega for the week endingGood Friday, April 12, carry the full details of their wagecomputations.21 Each computation begins with a grossfigure for the 4 days, April 8 to 11, and shows deductionsfor lateness-58 minutes for Colon and 22 minutes forVega-and deductions for social security and tax withhold-mg. Both checks are endorsed by the respective employeesand by Zimbach and they were cashed at the bank onApril 1.6, the following Tuesday.All of the checks prove nothing about Respondent'scustom concerning payment for Good Friday. Acceptanceof Rosado's testimony would prove only that he either hadsome private agreement with Zimbach about payment forGood Friday or that the vehemence of his protestpersuaded Zimbach to buy his peace for about $20.Colon's testimony is not sufficient for a finding that it wasRespondent's custom to pay the warehousemen for GoodFriday without their working on that day. Accordingly, Icannot find that Respondent's refusal to pay Colon andVega for Good Friday constituted restraint or coercionbased upon their protected activities and, to the extent thatthe complaint so alleges, it must be dismissed.g.The bargaining orderAs stated above, Respondent chose its own method ofdetermining the extent of its employees' support for theUnion by taking a direct poll and it cannot evade the resultof its action because it dislikes that result. A bargainingorder would be justified on this basis alone.The General Counsel also argues that Respondent'spervasive unfair labor practices have made it impossible tohold a fair election and that, majority support having beenproved, a bargaining order should issue on this basis aswell.Respondent's contrary argument is that, in theGisselcase,22 the Supreme Court clearly indicated that represen-tation proceedings constitute the preferred method fordetermining the status of a union and that that methodshould be followed in this case. It recognizes, however, thatthe Court also made reference to situations in which theemployer's unfair labor practices "have made the holdingof a fair election unlikely or which have in fact undermineda union's majority and caused an election to be set aside"and that in such cases the Board must evaluate thedisruptive effects of such conduct.Respondent's standard, thus expressed, appears to be thecorrect one: in this case Respondent's conduct: (a) ininterfering with its employees' protected concerted activi-ties following the Union's appearance on March 28; (b) itsundisputed pressure on the employees on April 1 torepudiate the Union (although not found to be independ-ent unfair labor practices because not alleged as such in thecomplaint); (c) its direct polling Colon and Vega on April 3and its prompt discharge of them for their declared supportof the Union; and (d) the accelerated layoff of Vega onhe received$119 net.There is no testimony to account for the $135.3021Zell testified that he began this practice when he retained counsel onamount of this check.April 3.20-Presumably advanced by Respondentbefore thecashing of the check.22N.L.R.B. v. Gasel Packing Co.,Inc.,395 U.S.575 (1969). ZIM TEXTILE CORP.279April 11 sufficiently pervade the atmosphere to make theholding of a fair election imposs-ible.23Accordingly, on the basis of Respondent's conduct andof the Union's majority support prior to that conduct, it isappropriate that it be directed to bargain with the Union.6.The effect of the unfair labor practice uponcommerceThe activities of Respondent, set forth in Findings ofFact 3 and 5, occurring in connection with its operationsset forth in Findings of Fact 1 and 2, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take affirmative action to effectuatethe purposes of the Act.Having found that Respondent laid off Nelson Vega onApril 11, 1974, rather than on May 17, 1974, to discouragehismembership in the Union, I shall, recommend that itmake him whole for any loss of compensation he may havesufferedduring that period with interest thereon asprescribed inIsis Plumbing & Heating Co.,138 NLRB 716(1962).Having found that Respondent, after determining by apoll of its employees on April 4, 1974, that a majority haddesignated the Union as their collective-bargaining repre-sentative and that Respondent, by its pervasive unfairlabor practices, has made impossible the conduct of a fairelection, I shall recommend that it bargain with the Unionas such representative of its employees.In view of the nature and extent of the unfair laborpracticesfound herein to have been engaged in byRespondent, which indicate its determination to interfereaggressively with its employees' rights of self-organizationand to thwart them if possible, I shall recommend a broadcease-and-desist order herein.24Upon the foregoing fmdings of fact, and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.At the time of the activities set forth in the Decision,Martin Zell was a supervisor of Respondent within themeaning of Section 2(11) of the Act, and acted as its agent.4.By offering medical, pension, and other benefits toitsemployees on condition that they withdraw support23N.L.R.B. v. Gissel Packing Co., Inc.,395 U S. 575 at 610,et seq.;NewFab-viewHall Convalescent Home,206 NLRB 688 (1973),A Rotundo &Sons,Inc.,212 NLRB 28 (1974).2i John P Krystyniak d/b/a Red & White Super Markets,172 NLRB 1841(1968), enfd. 415 F.2d 125 (CA. 3, 1969).25 In the eventno exceptions are filed as provided by Sec. 102.46 of thefrom the Union and by coercively interrogating employeesconcerning their support for the Union, Respondentinterfered with,-restrained, and coerced its employees andcommitted unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.By discharging Israel Colon and Nelson Vega onApril' 4, 1974, because they had signed applications formembership in the Union, Respondent discriminatedagainst them to discourage their membership in the Unionand committed unfair labor practices within the meaningof Section 8(a)(3) of the Act.6.By laying off Nelson Vega on April 11, 1974, whilethere was still work for him to do, Respondent discriminat-ed against him to discourage membership in the Union andcommitted an unfair labor practice within the meaning ofSection 8(a)(3) of the Act.7.At the times material herein, and at this time, allshipping, receiving, stock, and office clerical employees ofRespondent, excluding guards, watchmen, and supervisorsas defined in Section 2(11) of the Act, constitute a unitappropnate for collective bargaining within the meaning ofSection 9(b) of the Act.8.By failing and refusing, since April 4, 1974, tobargainwith the Union as the collective-bargainingrepresentative of the employees in said unit, Respondenthas committed an unfair labor practice within the meaningof Section 8(a)(5) of the Act.9.By refusing to bargain with the Union as set forth inConclusions of Law 6 and 7, by discharging Israel Colonand Nelson Vega on April 4, 1974, and by laying offNelson Vega on April 11, 1974, Respondent has interferedwith, restrained, and coerced employees in their exercise ofrights guaranteed in the Act and has committed unfairlabor practices within the meaning of Section 8(a)(1)thereof.10.The foregoing unfair labor practices are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 25Respondent, Zim Textile Corp., New York, New York,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with District 65, DistributiveWorkers of America, as the collective-bargaining repre-sentative of its employees in the unit described as follows:All shipping, receiving, stock, office clerical productionand maintenanceemployees at its New York premises,exclusive of guards, watchmen, and all supervisors asdefined in Section 2(11) of the National LaborRelationsAct, as amended.Rules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoard and becomeitsfindings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes. 280DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Making threats of discharge or offers of benefit toemployees, to coerce them into refraining from the exerciseof concerted activities for mutual aid or protection or fromjoining the said labor organization, or any other labororganization.(c)Coercively interrogating its employees to interferewith, restrain, or coerce them in their exercise of right toself-organization.(d) Discharging or laying off any employee to discourageany employee's membership in the above labor organiza-tion, or any other labor organization.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization or to engage in concerted activities for thepurpose of collective bargaining and other mutual aid orprotection, or to refrain from any and all such activities,except insofar as membership in a labor organization maybe required pursuant to a collective-bargaining contractnot inconsistent with Section 8(a)(3) of the said Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Upon request, meet and bargain with District 65,DistributiveWorkers of America, as the exclusive repre-sentative of all employees in the unit described inparagraph 1(a), above, and, if any understanding isreached, embody it in a signed agreement.(b)Make whole Nelson Vega for any loss of compensa-tion he may have suffered by being laid off April 11, 1974,instead of on May 17, 1974, with interest thereon at therate of 6 percent per annum.(c) Post at its premises in New York, New York, copiesof the attached notice marked "Appendix." 26 Copies ofsaid notice, on forms provided by,the Regional Directorfor Region 2, after being duly signed by its representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.'Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced, or covered by any other material,(d) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.3.The allegations of the complaint, insofar as notfound by the Decision to be violative ofthte Act, are herebydismissed.26In the event that the Board's Order is enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcing an Order ofUnited States Court of Appeals, the words in the notice reading "Posted bythe National Labor Relations Board."Order of the National Labor Relations Board" shall read"Posted Pursuant